Peb Curiam.
This action was brought ¡by plaintiff in his own behalf to recover damages on account of the injury to his son Theodore R. Hughes' which was the subject of the action of James M. Hughes as father of Theodore R. Hughes against this same defendant. (Plaintiff had a verdict and the court gave judgment notwithstanding the verdict. 'From the decision in that case supra, page 268, 178 N. W. 665, it follows that the judgment in this case must be reversed. No motion for a new trial was made. Leave should now be given to defendant to move for a new trial, if it desires to do so.
Reversed.